ORDER
PER CURIAM.
High Hill Biodiesel, Inc., and High Hill Biofuel, LLC (“High Hill”) appeal from the judgment of the trial court in favor of Agri Process Innovations, Inc. (“API”) and Greenline Fabrications, LLC (“Green-line”).
We have reviewed the briefs of the parties and the record on appeal and find the judgment if the trial court is supported by substantial evidence and is not against the weight of the evidence. Further, no error of law appears. An opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).